Exhibit 10.5


EXECUTION VERSION
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), effective as of the date set forth
on Exhibit A (the “Start Date”), by and between XPO Logistics, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), and the
individual named on Exhibit A (“Employee”).
WHEREAS, the Company desires to continue to employ Employee and Employee desires
to accept such employment with the Company, subject to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:
1. Term. The term of Employee’s employment hereunder (the “Term”) shall begin on
the Start Date and end on the fourth anniversary of the Start Date.
Notwithstanding the foregoing, the Term may be earlier terminated by either
party in accordance with the terms of Section 5 of this Agreement, and the Term
shall automatically expire on the last day of the Term (the “Expiration Date”)
without notice required by any party to the other.
2. Employment Duties. During the Term, Employee shall serve in the position set
forth on Exhibit A and, excluding any periods of paid time-off or approved sick
leave to which Employee is entitled, Employee shall devote his full working
time, energy and attention to the performance of his duties and responsibilities
hereunder and shall faithfully and diligently endeavor to promote the business
and best interests of the Company. Employee shall perform such duties as are
customarily performed by an individual in Employee’s position at a public
company and as assigned from time to time by the individual or governing body
set forth on Exhibit A (the “Reporting Person”), and Employee shall report
directly to the Reporting Person. During the Term, Employee may not, without the
prior written consent of the Reporting Person, directly or indirectly, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, partner, member, agent or representative of, any type of
business or service other than as an employee and member of the Company. It
shall not, however, be a violation of the foregoing provisions of this Section 2
for Employee to (a) serve as an officer or director or otherwise participate in
non-profit, educational, social welfare, religious and civic organizations or
(b) manage his personal, financial and legal affairs, in each case so long as
any such activities do not unreasonably interfere with the performance of his
duties and responsibilities to the Company.
3. Compensation. (a) Base Salary. During the Term, the Company shall pay
Employee, pursuant to the Company’s normal and customary payroll procedures but
not less frequently than monthly, a base salary at the rate per annum set forth
on Exhibit A (the “Base Salary”). The Base Salary is subject to review annually
throughout the Term by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of the Company (the “Board”) in its sole discretion.
(b) Annual Bonus. As additional compensation, Employee shall have the
opportunity to earn a performance-based bonus (the “Annual Bonus”) for each year
during the



--------------------------------------------------------------------------------



Term of Employee’s employment commencing in the 2020 fiscal year with a target
as set forth on Exhibit A (the “Target Bonus”), based upon Employee’s
achievement of performance goals as determined by the Compensation Committee.
Notwithstanding anything to the contrary contained herein and without limiting
any other rights and remedies of the Company (including as may be required by
law), if Employee has engaged in fraud or other willful misconduct that
contributes materially to any financial restatements or material loss to the
Company or any of its affiliates, the Company may require repayment by Employee
of any cash bonus or Annual Bonus (net of any taxes paid by Employee on such
payments) previously paid to Employee, or cancel any earned but unpaid cash
bonus or Annual Bonus or adjust the future compensation of Employee in order to
recover the amount by which any compensation paid to Employee exceeded the lower
amount that would have been payable after giving effect to the restated
financial results or the material loss. In addition, Employee’s Annual Bonus
shall be subject to any other clawback or recoupment policy of the Company as
may be in effect from time to time prior to a Change of Control (as defined in
the Company’s 2016 Omnibus Incentive Compensation Plan) (“Change of Control”),
or any clawback or recoupment as may be required by applicable law.
(c) Benefits. During the Term, Employee shall be eligible to participate in the
benefit plans and programs of the Company that are generally available to other
members of the Company’s senior executive team, subject to the terms and
conditions of such plans and programs.
(d) Paid-Time Off. Employee shall be entitled to 15 days paid-time off, and any
holidays that are generally afforded to the Company’s employees, in each case,
per calendar year during the Term, prorated for the portion(s) of any partial
calendar year during the Term. Employee may take paid-time off only with the
consent of the Reporting Person, which consent shall not be withheld
unreasonably.
(e) Business Expenses. The Company shall provide Employee a Company-owned
wireless smartphone and Company-owned laptop computer during the Term and shall
pay or reimburse Employee for all reasonable and necessary business expenses
incurred in the performance of his duties to the Company during the Term upon
the presentation of appropriate statements of such expenses.
4. Long-Term Incentive Awards. Employee shall be eligible to receive long-term
incentive compensation awards, whether cash-based or equity-based or both,
periodically throughout the Term, subject to approval by the Compensation
Committee.
5. Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):
(a) Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1 of this
Agreement on the Expiration Date, unless otherwise agreed by the parties in
writing, in which case employment hereunder will continue on an at-will basis or
pursuant to the terms of any subsequent agreement between Employee and the
Company.
-2-

--------------------------------------------------------------------------------



(b) Death. Employee’s employment hereunder shall terminate upon his death.
(c) Cause. The Company may terminate Employee’s employment hereunder for Cause
by written notice at any time. For purposes of this Agreement, the term “Cause”
shall mean Employee’s (i) gross negligence or willful failure to perform his
duties hereunder or willful refusal to follow any lawful directive of the
Reporting Person; (ii) abuse of or dependency on alcohol or drugs (illicit or
otherwise) that adversely affects Employee’s performance of duties hereunder;
(iii) commission of any fraud, embezzlement, theft or dishonesty, or any
deliberate misappropriation of money or other assets of the Company; (iv) breach
of any term of this Agreement, including, without limitation, by virtue of
failing to provide at least 30 days’ advanced written notice of resignation as
required by Section 5(f), or any agreement governing any of the long-term
incentive compensation or equity compensation awards granted to Employee by the
Company, its affiliates or any of their respective predecessors (the “Long-Term
Incentive Compensation”), in each case, prior to a Change of Control, or breach
of his fiduciary duties to the Company; (v) any willful act, or failure to act,
in bad faith to the detriment of the Company; (vi) willful failure to cooperate
in good faith with a governmental or internal investigation of the Company or
any of its directors, managers, officers or employees, if the Company requests
his cooperation; (vii) prior to a Change in Control, failure to follow the
Company’s code of conduct or ethics policy; and (viii) conviction of, or plea of
nolo contendere to, a felony or any serious crime; provided that, the Company
will provide Employee with written notice describing the facts and circumstances
that the Company believes constitutes Cause and, in cases where cure is
possible, Employee shall first be provided a 15-day cure period. If, subsequent
to Employee’s termination of employment hereunder for any reason other than by
the Company for Cause, it is determined in good faith by the Reporting Person
that Employee’s employment could have been terminated by the Company for Cause
pursuant to this Section 5(c), Employee’s employment shall, at the election of
the Reporting Person at any time up to two years after Employee’s termination of
employment but in no event more than six months after the Reporting Person
learns of the facts or events that could give rise to the termination for Cause,
be deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred, provided that the Company’s ability to deem an
Employee’s employment under this sentence to be terminated for Cause shall lapse
upon a Change of Control.
(d) Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.
(e) Good Reason. Upon or during the two-year period following a Change of
Control, Employee may terminate his employment hereunder for Good Reason in
accordance with the terms of this Section 5(e). For purposes of this Agreement,
“Good Reason” shall mean, without first obtaining Employee’s written consent:
(i) the Company materially breaches the terms of this Agreement; (ii) the
Company materially diminishes Employee’s title, duties, authorities, reporting
relationship(s), responsibilities or position from any of those in effect
immediately preceding the Change of Control (including by virtue of Employee not
having duties of a senior executive of a publicly-traded company) or as
subsequently increased or enhanced; (iii) the Company reduces the Base Salary or
Target Bonus; or (iv) the Company requires that Employee be based in a location
that is more than 35 miles from the location of
-3-

--------------------------------------------------------------------------------



Employee’s employment immediately prior to a Change of Control; or (v) Employee
not reporting directly and exclusively to the board of directors of a
publicly-traded company; provided that, the Company shall first be provided a
30-day cure period (the “Cure Period”), following receipt of written notice
setting forth in reasonable detail the specific event, circumstance or conduct
of the Company that constitutes Good Reason, to cease, and to cure, any event,
circumstance or conduct specified in such written notice, if curable; provided
further, that such notice shall be provided to the Company within 45 days of the
occurrence of the event, circumstance or conduct constituting Good Reason. If,
at the end of the Cure Period, the event, circumstance or conduct that
constitutes Good Reason has not been remedied, Employee will be entitled to
terminate employment for Good Reason during the 90-day period that follows the
end of the Cure Period. If Employee does not terminate employment during such
90-day period, Employee will not be permitted to terminate employment for Good
Reason as a result of such event, circumstance or conduct.
(f) Resignation. Employee may terminate his employment hereunder at any time
upon at least 30 days’ advance written notice to the Company.
(g) Disability. Employee’s employment hereunder shall terminate in the event of
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
the inability of Employee, due to illness, accident or any other physical or
mental incapacity, to perform Employee’s duties for the Company for an aggregate
of 180 days within any period of 12 consecutive months, which inability is
determined to be total and permanent by a board-certified physician selected by
the Company, and the determination of such physician shall be binding upon
Employee and the Company.
(h) “Date of Termination” shall mean: (i) the scheduled expiration of the Term
in the event of termination of Employee’s employment pursuant to Section 5(a) of
this Agreement; (ii) the date of Employee’s death in the event of termination of
Employee’s employment pursuant to Section 5(b) of this Agreement; (iii) the date
of the Company’s delivery of a notice of termination to Employee or such later
date as specified in such notice in the event of termination by the Company
pursuant to Section 5(c) or 5(d) of this Agreement; (iv) the 30th day following
delivery of Employee’s notice to the Company of his resignation in accordance
with Section 5(f) (or such earlier date as selected by the Company); (v) the
date specified in accordance with Section 5(e) in the event of Employee’s
resignation for Good Reason upon or during the two years following a Change of
Control; and (vi) the date of a determination of Employee’s Disability in the
event of a termination of Employee’s employment pursuant to Section 5(g) of this
Agreement.
6. Termination Payments. (a) General. Except as otherwise set forth in this
Section 6, following any termination of Employee’s employment hereunder, the
obligations of the Company to pay or provide Employee with compensation and
benefits under Section 3 of this Agreement shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Employee
hereunder except for payment of (i) any unpaid Base Salary accrued through the
Date of Termination; (ii) to the extent required by law, any unused vacation
accrued through the Date of Termination, and (iii) any unpaid or unreimbursed
obligations and expenses under Section 3(e) of this Agreement accrued or
incurred through the Date of Termination (collectively items 6(a)(i) through
6(a)(iii) above, the “Accrued Benefits”).
-4-

--------------------------------------------------------------------------------



The payments referred to in Sections 6(a)(i) and 6(a)(ii) of this Agreement
shall be paid within 30 days following the Date of Termination, subject to
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). The payments referred to in Section 6(a)(iii) of this
Agreement shall be paid at the times such amounts would otherwise be paid had
Employee’s services hereunder not terminated. The payments and benefits to be
provided to Employee under Sections 6(c) and 6(d) of this Agreement, if any,
shall in all events be subject to the satisfaction of the conditions of Section
6(e) of this Agreement.
(b) Automatic Expiration of the Term, Resignation, Cause, or Disability. If
Employee’s employment is terminated pursuant to Section 5(a), 5(c), 5(f) or 5(g)
of this Agreement (excluding, for the avoidance of doubt, a resignation for Good
Reason upon or within two years following a Change of Control as described in
Section 6(d)), the Company shall have no obligation to Employee other than with
respect to the Accrued Benefits.
(c) Death, Without Cause. In the event of a termination by reason of Employee’s
death or in the event that, either prior to a Change of Control or more than two
years following a Change of Control, the Company terminates Employee’s
employment hereunder without Cause, Employee (or his estate) shall be entitled
to:
(i) the Accrued Benefits;
(ii) solely in the case of a termination by the Company without Cause, a cash
payment (the “Severance Payment”) equal to twelve (12) months’ Base Salary, as
in effect on the Date of Termination (payable subject to the terms of Section
6(e) of this Agreement), plus any Annual Bonus that the Company has notified
Employee in writing that Employee has earned prior to the Date of Termination
but is unpaid as of the Date of Termination, and, except in the case of a
termination by reason of Employee’s death, medical and dental coverage for a
period of six months from the Date of Termination; provided that (x) any monies
Employee earns from any other work, whether as an employee or as an independent
contractor, while Employee is receiving any Severance Payments shall reduce, on
a dollar-for-dollar basis, the amount that the Company is obligated to pay
Employee under this Section 6(c)(ii) and (y) if Employee secures other
employment, any medical or dental benefits provided under this Section 6(c)(ii)
shall cease as of the commencement of such employment; and
(iii) vesting of equity based or other long-term incentive compensation awards
solely to the extent set forth in the applicable award agreement.
(d) Without Cause or for Good Reason Following a Change of Control. In the event
that, upon or within two years following a Change of Control, the Company
terminates Employee’s employment hereunder without Cause or Employee resigns for
Good Reason, Employee shall be entitled to:
(i) the Accrued Benefits;
(ii) a cash payment (the “CIC Severance Payment”) equal to 2.99 times the sum of
(A) the Base Salary as in effect on the Date of Termination (without regard to
any reduction thereto that would provide a basis for Employee to resign for Good
Reason) and
-5-

--------------------------------------------------------------------------------



(B) the Target Bonus as in effect on the Date of Termination (without regard to
any reduction thereto that would provide a basis for Employee to resign for Good
Reason);
(iii) a cash payment equal to the product of (A) the Target Bonus as in effect
on the Date of Termination (without regard to any reduction thereto that would
provide a basis for Employee to resign for Good Reason) and (B) a fraction, the
numerator of which is the number of days from January 1 in the year in which the
Date of Termination occurs through the Date of Termination and the denominator
of which is 365;
(iv) a cash payment equal to the amount of any Annual Bonus that the Company has
notified Employee in writing that Employee has earned prior to the Date of
Termination but is unpaid as of the Date of Termination; and
(v) medical and dental coverage for a period of 24 months from the Date of
Termination.
(e) Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 6(c) and 6(d) of this Agreement (other than the Accrued Benefits
and other than in the event of termination by reason of Employee’s death or
Disability) are subject to and conditioned upon (i) Employee having provided,
within 60 days after the Date of Termination (or such greater period as required
by law), a waiver and general release agreement in a form satisfactory to the
Company, which form shall, in the case of a termination on or following a Change
of Control, be a form approved by the Compensation Committee prior to the Change
of Control that shall not be modified on or after the Change of Control without
Employee’s prior written consent, that has become effective and irrevocable in
accordance with its terms, and (ii) Employee’s compliance with Sections 7 and 8
of this Agreement. Employee shall, upon request by the Company, be required to
repay to the Company (net of any taxes paid by Employee on such payments), and
the Company shall have no further obligation to pay, the Severance Payment or
CIC Severance Payment, as applicable, in the event Employee receives, within six
months after the occurrence of the breach, written notice from the Company that,
in the reasonable judgment of the Reporting Person, Employee has materially
breached his obligations under Section 7 or 8 of this Agreement; provided,
however, that, in cases where cure is possible, Employee shall first be provided
a 15-day cure period to cease, and to cure, such conduct. The Severance Payment
if any, payable hereunder shall be paid in substantially equal installments over
the 6-month period, following the Date of Termination, consistent with the
Company’s payroll practices, with the first installment to be paid within 65
days after the Date of Termination and with any installments that would
otherwise have been paid prior to such date accumulated and paid in a lump sum
on the first date on which payments are made in accordance with the terms of
this sentence. The CIC Severance Payment, if any, payable hereunder shall be
paid in one lump sum within 65 days after the Date of Termination; provided,
however, that, unless the CIC Severance Payment relates to a transaction that
satisfies the requirements of Treas. Reg. § 1.409A-3(i)(5), any portion of the
CIC Severance Payment that constitutes deferred compensation within the meaning
of Section 409A, will be paid at the earliest date that is permitted in
accordance with the schedule that is applicable to the Severance Payment.
(f) Forfeiture of Long-Term Incentive Compensation Awards. Notwithstanding
anything to the contrary herein and without limiting any rights and remedies
-6-

--------------------------------------------------------------------------------



available to the Company under the terms of this Agreement or otherwise at law
or in equity (including as may be required by law or pursuant to policies of the
Company as may be in effect from time to time), in the event the Company
terminates Employee’s employment for Cause or if Employee violates the
restrictive covenants set forth in Sections 7 and 8 of this Agreement or engages
in fraud or willful misconduct that contributes materially to any financial
restatement or material loss to the Company or any of its affiliates, the
Company may (i) in the case of a termination for Cause, at any time up to six
months after such termination, or (ii) in the case of a violation of the
restrictive covenants or engaging in fraud or willful misconduct, at any time up
to six months after learning of such conduct, but in no event more than two
years after Employee engages in such conduct, (x) terminate or cancel any
Long-Term Incentive Compensation that are unvested or vested and unexercised,
(y) require Employee to forfeit or remit to the Company any amount payable, or
the after-tax net amount paid or received by Employee, in respect of any
Long-Term Incentive Compensation the vesting of which was accelerated upon
termination of Employee’s employment for any reason and (z) require Employee to
forfeit or remit to the Company any shares (or the equivalent value in cash)
that were issued to Employee (or cash that was paid to Employee) upon vesting,
settlement or exercise, as applicable, of any Long-Term Incentive Compensation;
provided, however, that, in cases where cure is possible, Employee shall first
be provided a 15-day cure period to cease, and to cure, such conduct. In
addition, Employee’s Long-Term Incentive Compensation shall be subject to any
other clawback or recoupment policy of the Company as may be in effect from time
to time or any clawback or recoupment as may be required by applicable law
(g) Section 280G. In the event that any payments, distributions, benefits or
entitlements of any type payable to Employee (“CIC Benefits”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this paragraph would be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then Employee’s CIC Benefits shall be
reduced to such lesser amount (the “Reduced Amount”) that would result in no
portion of such benefits being subject to the Excise Tax; provided that such
amounts shall not be so reduced if the Company determines, based on the advice
of a nationally recognized accounting firm selected by the Company prior to a
Change of Control (the “Accountants”), that without such reduction Employee
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount that is greater than the amount, on a net after tax basis, that Employee
would be entitled to retain upon receipt of the Reduced Amount. Unless the
Company and Employee otherwise agree in writing, any determination required
under this Section 6(g) shall be made in writing in good faith by the
Accountants. In the event of a reduction of benefits hereunder, benefits shall
be reduced by first reducing or eliminating the portion of the CIC Benefits that
are payable in cash under Section 6(d)(ii) and 6(d)(iii) and then by reducing or
eliminating any amounts that are payable with respect to long-term incentives
including any equity-based or equity-related awards (whether payable in cash or
in kind). For purposes of making the calculations required by this Section 6(g),
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company and Employee shall furnish to the Accountants such information and
documents as the Accountants may reasonably require in order to make a
determination under this Section
-7-

--------------------------------------------------------------------------------



6(g), and the Company shall bear the cost of all fees the Accountants charge in
connection with any calculations contemplated by this Section 6(g).
(h) Mitigation; Offset. Except as expressly provided hereunder, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense, or other claim, right or action that the
Company may have against the Employee or others. In no event shall the Employee
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Employee under any of the provisions of
this Agreement, and such amounts shall not be reduced whether or not the
Employee obtains other employment.
7. Non-Solicitation. (a) During the Term and during the Restricted Period,
Employee hereby agrees not to, directly or indirectly, solicit or assist any
other person or entity in soliciting any employee of the Company, or any of its
affiliates (the “Company Entities”), to perform services for any entity (other
than a Company Entity) or attempt to induce any such employee to leave the
service of a Company Entity, or solicit for employment on behalf of himself or
any other person, any employee of a Company Entity, or anyone who was employed
by a Company Entity, during the twelve-month period preceding such solicitation.
“Restricted Period” means two years following termination of Employee’s
employment for any reason and, for the avoidance of doubt, regardless of whether
such termination is before, upon or after expiration of the Term.
(b) During the Term and during the Restricted Period, Employee hereby agrees not
to, directly or indirectly, discontinue or reduce the extent of the relationship
between the Company Entities and the individuals, partnerships, corporations,
professional associations or other business organizations that have a business
relationship with any Company Entity (the “Company’s Clients”) and about which
business relationship Employee was aware, or to obtain or seek products or
services the same as or similar to those offered by the Company Entities from
any source not affiliated with the Company Entities.
8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement; Cooperation.
(a) Confidentiality. (i) Employee hereby agrees that, during the Term and
thereafter, he will hold in strict confidence any Confidential Information
related to any of the Company Entities. For purposes of this Agreement,
“Confidential Information” shall mean all confidential or proprietary
information of any of the Company Entities (in whatever form), whether or not
that information rises to the level of a protectable trade secret, including,
without limitation: any information, observations and data concerning the
business or affairs or operation of the Company Entities developed or learned by
Employee during the Term or which any Company Entity or any of their respective
members, directors, officers, managers, partners, employees, agents, advisors,
attorneys, accountants, consultants, investment bankers, investment advisors or
financing sources at any time furnishes or has furnished to Employee in
connection with the business of any of the Company Entities; the Company’s (and
any of its respective affiliates’) investment methodologies or models,
investment advisory contracts, fees and fee schedules or investment performance
(“Track Records”); technical information or reports; brand names, trademarks,
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists and related customer information;
customer buying
-8-

--------------------------------------------------------------------------------



records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long- range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation or other personnel-related information of
the Company Entities; contracts and supplier lists and any information relating
to financial data, strategic business plans; information about any third parties
with which any Company Entity has a business relationship or owes a duty of
confidentiality; and all notes, analyses, compilations, forecasts, studies or
other documents prepared by Employee or obtained by Employee in the course of
his work for a Company Entity that contain or reflect any such information and,
in each case, which is not known to the public generally other than as a result
of Employee’s breach of this Agreement. Without limiting the foregoing, Employee
acknowledges and agrees that the Track Records shall not be the work of any one
individual (including Employee) and are the exclusive property of the Company
and its affiliates, as applicable, and agrees that he shall in no event claim
the Track Records as his own following termination of his employment with the
Company. Nothing in this Agreement shall prohibit or restrict any person from
(1) testifying truthfully to the extent required by applicable law or legal
process, (2) communicating with any governmental, administrative or regulatory
agency or authority, including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Consumer Financial Protection Bureau, the U.S.
Department of Justice, the U.S. Equal Employment Opportunity Commission and the
U.S. National Labor Relations Board, (3) disclosing information in confidence to
an attorney for the purpose of obtaining legal advice so long as such attorney
agrees not to use or disclose such information, (4) disclosing information with
the prior written consent of the Board so long as such consent specifically
references this provision and/or (5) disclosing information that is publicly
known other than by reason of Employee’s violation of this Section 8(a). In the
event Employee or his legal representative is requested or required to disclose
any Confidential Information, Employee shall provide the Company with prompt
notice of such request or requirement so that the Company may seek an
appropriate protective order (in which Employee will cooperate). If the Company
fails to obtain a protective order or provides a waiver hereunder, and Employee
is, in the opinion of counsel, compelled to disclose Confidential Information,
Employee may disclose only that portion of the Confidential Information that
Employee’s counsel advises is reasonably required by law to disclose.
(ii) Except as expressly set forth otherwise in this Agreement, Employee agrees
that, prior to the date on which the Company publicly files this Agreement with
the Securities and Exchange Commission, Employee shall not disclose the terms of
this Agreement, except to his immediate family and his financial and legal
advisors, or as may be required by law or ordered by a court. Employee further
agrees that any disclosure to his financial and legal advisors will only be made
after such advisors acknowledge and agree to maintain the confidentiality of
this Agreement and its terms.
(iii) Employee further agrees that he will not improperly use or disclose any
Confidential Information or trade secrets, if any, of any former employers of
Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.
-9-

--------------------------------------------------------------------------------



(b) Non-Competition. Employee agrees that Employee will not, during the Term and
during the Non-Compete Period, within the Restricted Area, directly or
indirectly (whether or not for compensation) become employed by, engage in
business with, serve as an agent or consultant to, become an employee, partner,
member, principal, stockholder or other owner (other than a holder of less than
1% of the outstanding voting shares of any publicly held company) of, any
Competitive Business. Nor shall Employee, during the Term and during the
Non-Compete Period, within the Restricted Area, otherwise compete with, or
perform services relating to the business of, any of the Company Entities for
any business other than a Company Entity, in any business in which the Company
Entities participate, or businesses they are actively considering, at the time
of termination of Employee’s employment or during the one year prior to such
termination (the “Business”). For purposes of this Agreement, “Competitive
Business” shall mean any individual, corporation, limited liability company,
partnership, unincorporated organization, trust, joint venture or other entity
(i) that engages in or may engage in acquisition related or mergers and
acquisition activities related to the transportation or third-party logistics
industry, including, without limitation, researching, analyzing and evaluating
companies for possible investment in or acquisition of, for itself or clients,
(ii) that engages in or may engage in transportation or logistics services,
including asset-based, asset-light or non-asset, supply chain services,
including only by way of illustration, freight brokerage or freight
transportation, freight management, freight forwarding, expediting, internet
load boards, last-mile delivery logistics, contract logistics or intermodal
providers, or firms such as Amazon, CH Robinson, Echo Global Logistics Inc.,
Total Quality Logistics, TransCor, Deutsche Post DHL Group, FedEx Corporation,
United Parcel Service, Inc., J.B. Hunt Transport Services, Inc., Kühne + Nagel
International AG, syncreon, Neovia Logistics and Hub Group Inc., DB Schenker, ID
Logistics, KKR, Uber and Walmart, Inc. or (iii) that otherwise competes with the
Company Entities anywhere in which the Company Entities engage in or intend to
engage in the Business or where any of the Company Entities’ customers are
located. For the avoidance of doubt, it shall be a violation of this Section
8(b) for Employee to provide any services whatsoever to any private equity firm,
hedge fund or similar firm or fund that invests in a company engaged in any
Competitive Business or any investment bank or similar firm that advises
companies engaged in any Competitive Business, or any business intelligence or
similar research or consulting organization that services private equity firms,
hedge funds or similar firms or funds that invest in companies engaged in any
Competitive Business (such as the Third Bridge Group, the Gerson Lehrman Group,
Alphasights and Coleman Research), in each case, in the Restricted Area during
the Term or the Restricted Period. “Restricted Area” means Canada, Mexico,
France, United Kingdom, Netherlands, Spain, Italy, and any State of the United
States and any other country in which the Company or any Company Entity does
business or any other country in which any Company client is located during the
Term or the Restricted Period. “Non-Compete Period” shall mean, subject to
Section 8(c) below, three years following termination of Employee’s employment
for any reason and, for the avoidance of doubt, regardless of whether such
termination is before, upon or after expiration of the Term.
(c) Extended Non-Competition. The Company shall have the right to extend the
Non-Compete Period for up to an additional 12-month period (the “Extended
Non-Compete Period”) beyond the completion of the Non-Compete Period. If the
Company elects to extend the Non-Compete Period, it will notify Employee in
writing of such fact not later than the 90th day prior to the expiration of the
Non-Compete Period. By signing this Agreement, Employee
-10-

--------------------------------------------------------------------------------



agrees to accept and abide by the Company’s election. If the Company elects to
extend the Non-Compete Period, Employee agrees that, during the Extended
Non-Compete Period, Employee shall be bound by the restrictions set forth in
Section 8(b) in the same manner applicable during the Non-Compete Period, and
the Company agrees to pay Employee subject to Section 6(e) of this Agreement
during each month of the Extended Non-Compete Period, in an amount equal to his
monthly Base Salary as in effect on the Date of Termination. Payment for any
partial month will be prorated. Payment of Employee’s Base Salary during the
Extended Non-Compete Period will be made pursuant to the Company’s normal and
customary payroll procedures. If the Company elects to extend the Non-Compete
Period, any monies Employee earns from any other work during such periods,
whether as an employee or as an independent contractor, will reduce, dollar for
dollar, the amount that the Company is obligated to pay Employee under this
Section 8(c). Payments made by the Company under this Section 8(c) are made
solely for the extension of the non-compete covenant and do not render Employee
either an employee of, or a consultant to, the Company. Notwithstanding any
provision of this Agreement to the contrary, the right of the Company to extend
the Non-Compete Period hereunder and any related payment of Base Salary for the
Extended Non-Compete Period hereunder shall lapse upon a Change of Control.
(d) Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate investment by the Company, or in
which the Company could otherwise have an interest or expectancy (a “Competitive
Opportunity”), or (ii) otherwise is then exploiting any Competitive Opportunity,
Employee shall promptly bring such Competitive Opportunity to the Company. In
such event, Employee shall not have the right to hold any such Competitive
Opportunity for his (and his agents’, employees’ or affiliates’) own account and
benefit or to recommend, assign or otherwise transfer or deal in such
Competitive Opportunity with persons other than the Company.
(e) Return of Company Property. All documents, data, recordings, or other
property, including, without limitation, smartphones, computers and other
business equipment, whether tangible or intangible, including all information
stored in electronic form, obtained or prepared by or for Employee and utilized
by Employee in the course of his employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of his employment and as otherwise requested by
the Company during the Term. Employee further agrees not to alter, delete or
destroy any Company property, documents, records, data contained in any
location, including but not limited to any information contained on any
Company-provided computer or electronic device. Such devices shall not be wiped,
scrubbed, or reset to original factory condition prior to surrender.
(f) Non-Disparagement. Employee hereby agrees not to defame or disparage any of
the Company Entities or any of their respective officers, directors, members,
partners or employees (collectively, the “Company Parties”), and to cooperate
with the Company upon reasonable request, in refuting any defamatory or
disparaging remarks by any third party made in respect of any of the Company
Parties. Employee shall not, directly or indirectly, make (or cause to be made)
any comment or statement, oral or written, including, without limitation, in the
media or to the press or to any individual or entity, that could reasonably be
expected to
-11-

--------------------------------------------------------------------------------



adversely affect the reputation of any of the Company Parties or the conduct of
its, his or their business. The Company shall request that its directors and
executive officers not defame or disparage Employee; provided, however, that the
failure of any director, executive officer or employee of the Company to comply
with such request shall in no way constitute a breach or violation of the
Company’s obligations hereunder or otherwise subject the Company to any
liability.
(g) Cooperation. During the Term and thereafter (including, without limitation,
following the Date of Termination), Employee shall, upon reasonable notice and
without the necessity of any Company Entity obtaining a subpoena or court order,
provide Employee’s reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), and any
investigation and/or defense of any claims asserted against any Company Entity
that relates to events occurring during Employee’s employment with any Company
Entity as to which Employee may have relevant information (including furnishing
relevant information and materials to the relevant Company Entity or its
designee and/or providing testimony at depositions and at trial), provided that
the Company shall reimburse Employee for expenses reasonably incurred in
connection with any such cooperation occurring after the termination of
Employee’s employment and provided that any such cooperation occurring after the
Date of Termination shall be scheduled to the extent reasonably practicable so
as not to unreasonably interfere with Employee’s business or personal affairs.
9. Notification of Subsequent Employer. Employee hereby agrees that, prior to
accepting employment with any other person during any period during which
Employee remains subject to any of the covenants set forth in Section 7, 8(b) or
8(c) of this Agreement, Employee shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company.
10. Injunctive Relief. Employee and the Company agree that Employee will occupy
a high-level and unique position of trust and confidence with the Company
Entities and will have access to their Confidential Information, and that the
Company would likely suffer significant harm to its protectable confidential
information and business goodwill from Employee’s breach of any of the covenants
set forth in Sections 7 and 8. Employee acknowledges that it is impossible to
measure in money the damages that will accrue to the Company Parties in the
event that Employee breaches any of the restrictive covenants provided in
Sections 7 and 8 of this Agreement. In the event that Employee breaches any such
restrictive covenant, the Company Parties shall be entitled to an injunction
restraining Employee from violating such restrictive covenant (without posting
any bond). If any of the Company Parties shall institute any action or
proceeding to enforce any such restrictive covenant, Employee hereby waives the
claim or defense that such Company Party has an adequate remedy at law and
agrees not to assert in any such action or proceeding the claim or defense that
there is an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require Employee to account for and pay over to the Company,
and Employee hereby agrees to account for and pay over, the compensation,
profits, monies, accruals or other benefits derived or received by Employee as a
result of any transaction constituting a breach of any of the restrictive
covenants provided in Sections 7 and 8 of this Agreement or to seek any other
relief to which it may be entitled.
-12-

--------------------------------------------------------------------------------



11. Miscellaneous. (a) Notices. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to be given when delivered personally, or four days after it is
mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by overnight courier service via UPS or
FedEx and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):
If to the Company, to:
XPO Logistics, Inc.
Five American Lane
Greenwich, CT 06831
Attention: Chief Human Resources Officer
If to Employee:
During the Term, to his principal residence as listed in the records of the
Company
or to such other address as any party may designate by notice to the other.
(b) Entire Agreement. This Agreement shall constitute the entire agreement and
understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior
understandings or agreements (whether written or oral) with respect to
Employee’s employment including without limitation the prior agreement, dated
February 9, 2016 and amended on June 5, 2019. The Company does not make and has
not made, and Employee does not rely and has not relied on any statement,
omission, representation or warranty, written or oral, of any kind or nature
whatsoever, regarding the Company or the Long-Term Incentive Compensation,
including, without limitation, its or their present, future, prospective or
potential value, worth, prospects, performance, soundness, profit or loss
potential, or any other matter or thing whatsoever relating to whether Employee
should purchase or accept any Long-Term Incentive Compensation and/or the
consideration therefor.
(c) Amendment; No Waiver. Except as expressly set forth otherwise in this
Agreement (including, without limitation, pursuant to Sections 11(l)(iv) and
11(m) of this Agreement), this Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof, nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or
-13-

--------------------------------------------------------------------------------



further exercise thereof or the exercise of any other right or power.
Termination of this Agreement shall not relieve any party of liability for any
breach of this Agreement occurring prior to such termination.
(d) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.
(e) Clawbacks. Employee hereby acknowledges and agrees that, notwithstanding any
provision of this Agreement to the contrary, Employee will be subject to any
legally mandated policy relating to the recovery of compensation, solely to the
extent that the Company is required to implement such policy pursuant to
applicable law, whether pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or otherwise.
(f) Employee Representations and Acknowledgements. Employee represents, warrants
and covenants that as of the date that the Company and Employee have executed
this Agreement as set forth on the signature page hereto: (i) he has the full
right, authority and capacity to enter into this Agreement, (ii) he is ready,
willing and able to perform his obligations hereunder and, to his knowledge, no
reason exists that would prevent him from performing his obligations hereunder,
(iii) he is not bound by any agreement that conflicts with or prevents or
restricts the full performance of his duties and obligations to the Company
hereunder during or after the Term and (iv) the execution and delivery of this
Agreement shall not result in any breach or violation of, or a default under,
any existing obligation, commitment or agreement to which Employee is subject.
Employee acknowledges and agrees that nothing in this Agreement shall (x)
entitle Employee to any compensation or other interest in respect of any
activity of Jacobs Private Equity, LLC, a Delaware limited liability company
(“JPE”) other than with respect to the Company; (y) restrict or prohibit the
Company, Employee or any of his affiliates from having business interests and
engaging in business activities in addition to those relating to the Company; or
(z) restrict the investments which the Company, Employee or JPE or any of his or
its affiliates may make, regardless of whether such investment opportunity or
investment may be deemed to be a Competitive Opportunity. Employee acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Employee by this Agreement, and is in full accord as
to the necessity of such restraints for the reasonable and proper protection of
the Confidential Information, business strategies, employee and customer
relationships and goodwill of the Company Entities now existing or to be
developed in the future. Employee expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, industry scope, time period and geographic area. Employee agrees
to comply with each of the covenants contained in Sections 7 and 8 of this
Agreement in accordance with their terms, and Employee shall not, and hereby
agrees to waive and release any right or claim to, challenge the reasonableness,
validity or enforceability of any of the covenants contained in Section 7 or 8
of this Agreement. Employee further acknowledges that although Employee’s
compliance with the covenants contained in Sections 7 and 8 of this Agreement
may prevent Employee from earning a livelihood in a
-14-

--------------------------------------------------------------------------------



business similar to the business of the Company Entities, Employee’s experience
and capabilities are such that Employee has other opportunities to earn a
livelihood and adequate means of support for Employee and Employee’s dependents.
Employee acknowledges that the Company has advised him that it is in his best
interest to consult with an attorney prior to executing this Agreement.
(g) Survival. Employee’s obligations under Sections 7 and 8 of this Agreement
shall remain in full force and effect for the entire period provided therein
notwithstanding any termination of employment or other expiration of the Term or
termination of this Agreement. The terms and conditions of Sections 6, 7, 8, 9,
10 and 11 of this Agreement shall survive the Term and termination of Employee’s
employment.
(h) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 11(h) shall be void.
(i) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse; provided, however, that in the event of a final,
non-reviewable, non-appealable determination that any provision of Section 7 or
8 of this Agreement (whether in whole or in part) is void or constitutes an
unreasonable restriction against Employee, such provision shall not be rendered
void but shall be deemed to be modified to the minimum extent necessary to make
such provision enforceable for the longest duration and the greatest scope as
may constitute a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
(j) Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(k) Cooperation Regarding Long-Term Incentive Compensation. Employee expressly
agrees that he shall execute such other documents as reasonably requested by the
-15-

--------------------------------------------------------------------------------



Company to effect the terms of this Agreement and the issuance of the Long-Term
Incentive Compensation as contemplated hereunder in compliance with applicable
law.
(l) Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury Trial.
(i) This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of
Delaware without reference to its principles of conflicts of law.
(ii) Any claim initiated by Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the State of Delaware administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
(iii) Except the extent that the Company seeks injunctive relief pursuant to
Section 10 of this Agreement, any claim initiated by the Company arising out of
or relating to this Agreement, or the breach thereof, or Employee’s employment,
or the termination thereof, shall, at the election of the Company be resolved in
accordance with Section 11(l)(ii) or (iv) of this Agreement.
(iv) Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the State of Delaware; provided, however, that nothing
herein shall preclude the Company from bringing any suit, action or proceeding
in any other court for the purposes of enforcing the provisions of this Section
11(l) or enforcing any judgment or award obtained by the Company. Employee
waives, to the fullest extent permitted by applicable law, any objection which
he now or hereafter has to personal jurisdiction or to the laying of venue of
any such suit, action or proceeding brought in an applicable court described in
this Section 11(l)(iv), and agrees that he shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any court.
Employee agrees that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in this Section 11(l)(iv) shall be conclusive and
binding upon Employee and may be enforced in any other jurisdiction. EMPLOYEE
EXPRESSLY AND KNOWINGLY WAIVES ANY RIGHT TO A JURY TRIAL IN THE EVENT THAT ANY
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH HEREOF, OR
EMPLOYEE’S EMPLOYMENT, OR THE TERMINATION THEREOF, IS LITIGATED OR HEARD IN ANY
COURT.
(v) The prevailing party shall be entitled to recover all legal fees and costs
(including reasonable attorney’s fees and the fees of experts) from the losing
party in connection with any claim arising under this Agreement or Employee’s
employment hereunder.
(m) Section 409A. (i) It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
-16-

--------------------------------------------------------------------------------



(ii) Neither Employee nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.
(iii) If, at the time of Employee’s separation from service (within the meaning
of Section 409A), (i) Employee shall be a specified employee (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company (or its
affiliate, as applicable) shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it on the first
business day after such six-month period. To the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Employee
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payment shall be due to Employee under this
Agreement until Employee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.
(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for Employee’s account in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all of such taxes or penalties.
(v) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
(vi) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.
-17-

--------------------------------------------------------------------------------



(n) Section 105(h). Notwithstanding any provision of this Agreement to the
contrary, to the extent necessary to satisfy Section 105(h) of the Code, the
Company will be permitted to alter the manner in which medical benefits are
provided to Employee following termination of Employee’s employment, provided
that the after-tax cost to Employee of such benefits shall not be greater than
the cost applicable to similarly situated executives of the Company who have not
terminated employment.
(o) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.
(p) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.


[Signature page follows.]
-18-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

XPO Logistics, inc.by/s/ Meghan Henson
              Meghan Henson
   Chief Human Resources Officer

/s/ Bradley S. JacobsBradley S. Jacobs





--------------------------------------------------------------------------------



EXHIBIT A


BRADLEY S. JACOBS

Start Date:July 31, 2020Employee:Bradley S. JacobsPosition:Chief Executive
Officer of the Company and Chairman and a member of the Board of Directors of
the CompanyReporting Person:Board of Directors of the CompanyBase
Salary:$1,000,000Target Bonus:200% of Base Salary




